Citation Nr: 1427846	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinea cruris and pedis.  

3.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder.

4.  Entitlement to a compensable rating for right ear hearing loss, status-post perforated eardrum with scarring on the right tympanic membrane.  

5.  Entitlement to a compensable rating for mild tympanisclerosis of the left tympanic membrane, claimed as perforated left ear drum.  

6.  Entitlement to a rating higher than 10 percent for residuals of a right eyelid shrapnel wound.  

7.  Entitlement to service connection for left ear hearing loss.   


8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2010, November 2010, and March 2011, by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

The Veteran requested a video conference Board hearing in connection with his appeal in January 2012.  In a letter dated February 2012, the RO informed the Veteran that a video conference had been scheduled for March 2012.  However, he failed to appear for the hearing and provided no explanation for his absence. Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the question of entitlement to a TDIU was raised by the evidence of record.  In a statement in February 2014 the Veteran indicated that he was unemployed and attributed his unemployment to his service connected disabilities;  specifically, to his service-connected PTSD.  As such, the claim is before the Board.

Additional evidence was received after the issuance of the November 2011 statement of the case without a waiver of the right to have the additional evidence reviewed by the RO.  However, as the additional evidence does not have a bearing on issue of whether new and material evidence has been received to reopen the claims for service connection for hypertension and tinea cruris and pedis, a referral of the additional evidence to the RO for initial consideration is not necessary.  38 C.F.R. § 20.1304(c) (2013).

The claim of entitlement to service connection for left ear hearing loss; the claims for increased ratings for PTSD, status-post perforated eardrum with scarring on the right tympanic membrane and right ear hearing loss, mild tympanisclerosis of the left tympanic membrane, and residuals of a right eyelid shrapnel wound, and; the claim for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2006 rating decision denied the Veteran's application to reopen the claim for service connection for tinea cruris and pedis, as well as the claim for service connection for hypertension.  The Veteran did not appeal that rating decision, and no new evidence pertinent to the basis of the denial of those claims was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  That decision is now final.

2.  The additional evidence presented since the 2006 rating decision is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claims for tinea cruris and pedis and hypertension, and does not raise a reasonable possibility of substantiating either claim.





CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for tinea cruris and pedis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §3.156 (2013).

2.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).   The notice requirements were satisfied in letters sent in September 2009 and June 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

The letters  also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were readjudicated in the statement of the case and rating action in November 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, and available private and VA treatment records, have been obtained.  A VA medical examination or medical opinion is not authorized unless new and material evidence is presented, and that is not the case.  38 C.F.R. § 3.159(c)(4)(iii) (2012).  

Moreover, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf and there is no indication in the record that any additional evidence relevant to the issues to be decided is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The duties to notify and duty to assist have been satisfied.

New and Material Evidence

In a rating decision in August 1987, the RO denied the Veteran's claim for service connection for tinea cruris and pedis, to include as due to exposure to herbicides, because the condition was not shown in service nor was the condition shown to be related to service and, while exposure to Agent Orange was conceded, the Veteran's skin disorder was not subject to service connection on a presumptive basis.  

The Veteran was informed of the decision and of his appellate rights, but did not file a timely notice of disagreement with that decision; that decision became final.

In March 1994, the RO continued the denial of the Veteran's claim and he appealed to the Board.  In July 1996, the Board denied the Veteran's claim for service connection for tinea cruris and pedis, to include as due to exposure to herbicides, on a direct and presumptive basis.  The Veteran did not appeal the Board's July 1996 decision; that decision became final.  

Thereafter, by rating decisions in April 1998 and December 2006, the RO denied the Veteran's application to reopen the claim of service connection for tinea pedis, to include as due to exposure to Agent Orange.  

The Veteran submitted a claim for service connection for hypertension in March 2002, reporting onset of the disorder in 1992.  The claim was denied in May 2002 and again in November 2002, on the basis that there was no evidence that the disorder became manifest in service or within one year of  discharge from service.  

In August 2005 the Veteran claimed entitlement to service connection for hypertension as secondary to the service-connected PTSD.  In December 2006, the RO denied the claim as there was no evidence to associate hypertension with the service-connected PTSD, or with service.  

Ultimately, the December 2006 rating decision became final because the Veteran failed to appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claims was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  38 U.S.C.A. § 7105 (West 2013). 

In September 2009, the Veteran again requested that the issues of entitlement to service connection for hypertension and tinea cruris and pedis, to include as due to exposure to herbicides, be reopened.

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold; the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered at the time of the previous rating decision that denied the application to reopen the Veteran's claim of service connection for tinea cruris and pedis, to include as due to exposure to herbicides, as well as the claim for entitlement to service connection for hypertension, consists of the service personnel records and service treatment records, as well as post-service private and VA treatment records.  The service treatment records documented treatment for pediculosis pubis in December 1968.  The service treatment records do not show a diagnosis or treatment for hypertension or the claimed skin disorder.  Post-service VA and private treatment records showed an assessment of tinea cruris and pedis in July 1987, as well as treatment for hypertension after 2000.  Finally, the record contained statements from the Veteran attributing his skin disorder to exposure to Agent Orange in service, as well as statements attributing hypertension to PTSD.  

The evidence received since the prior final denial includes additional statements from the Veteran in support of the claims, VA examination reports, and VA treatment records.  However, none of the evidence received, other than assertions by the Veteran, associates the Veteran's hypertension or tinea cruris and pedis to his service, to include exposure to herbicides, or to a service-connected disability.  

VA treatment records while "new" as they were not before previous decisionmakers, are not "material" for purposes of reopening the claims because the records do not relate to the basis for the prior final denial - evidence that the claimed disabilities were incurred in service, manifested within one year of discharge from service, or are otherwise related to any aspect of his service or a service-connected disability.  

In 2009, the Veteran claimed entitlement to service connection for hypertension as due to exposure to herbicides, which theory was not offered at the time of the December 2006 denial.  However, a new theory of causation or a new theory of entitlement does not constitute a new claim.  Bielby v. Brown, 7 Vet. App. 260, 264-65 (1994); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  When a claim has been denied under one theory of entitlement, and a new theory of entitlement is later asserted, the new theory of entitlement is not a new claim; rather, it remains an attempt to reopen the previously denied claim.  

The Veteran's statements, to the extent they are offered as evidence of a nexus between the claimed disabilities and service or a service-connected disability are neither new or competent evidence.  The Veteran has previously asserted that hypertension and tinea cruris and pedis are related to service, to include his combat service in Vietnam.  The etiology of the Veteran's hypertension and tinea cruris and pedis are matters of great medical complexity and the Veteran is simply not qualified to attest to such.  

Finally, the Board has considered whether recent regulatory amendments regarding the claimed disabilities and Agent Orange exposure may be the basis for reopening the Veteran's claims.  They do not.  While the amendments added to the list of disabilities which may be presumptively service connected, the disabilities claimed were not among those added.  

Absent new and material evidence, reopening the claims for service connection for tinea cruris and pedis, and hypertension is not warranted.  

ORDER

As new and material evidence has not been presented, the claim for service connection for hypertension is not reopened; the appeal is denied.

As new and material evidence has not been presented, the claim for service connection for tinea cruris and pedis is not reopened; the appeal is denied.

REMAND

The Veteran's most recent VA examination to evaluate PTSD was in December 2009, at which time the Veteran's PTSD was found to be productive of mild to moderate psychiatric impairment.  The findings of the most recent VA examination are over four years old and, in a statement in February 2014, the Veteran asserted that his PTSD is now productive of total occupational impairment.  Accordingly, a new examination is necessary to assess the current nature, extent, and severity of his service-connected PTSD.  

Service connection is currently in effect for right ear hearing loss, status-post perforated eardrum with scarring on the right tympanic membrane, etiologically related to injuries incurred in an explosion during the Veteran's combat service in 1969 while stationed in Vietnam.  The Veteran claims that he is entitled to an increased compensable disability rating for this disability.  The Veteran also claims entitlement to service connection for left ear hearing loss, associated with the service-connected mild tympanisclerosis of the left tympanic membrane.  

The Veteran's claim for service connection for left ear hearing loss was denied because the audiometric test results showed he did not meet the threshold minimum requirements of 38 C.F.R. § 3.385.  The most recent audiological examination is almost four years old and the Veteran maintains that his bilateral hearing acuity has worsened and is now productive of occupational impairment.  Accordingly, a new examination is necessary to assess the current extent and severity of his hearing loss.

Because the method of rating service-connected hearing loss that is unilateral (one ear) versus bilateral (both ears) is different, the Board must defer considering whether the Veteran is entitled to a higher rating for the service-connected right ear hearing loss, status-post perforated eardrum with scarring on the right tympanic membrane.  If the hearing loss in his left ear has increased to the point of constituting a ratable disability as defined by § 3.385, he would then have service-connected bilateral hearing loss, versus the right ear hearing loss that is now service connected.  See 38 C.F.R. §§ 3.383(a)(3), 4.85, 4.86.  unilateral.  
The Veteran is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6211 (2013) for mild tympanisclerosis of the left tympanic membrane.  A noncompensable evaluation is the only rating available under Diagnostic Code 6211.  

However, under 38 C.F.R. § 4.87, Diagnostic Code 6204 (2013), for rating peripheral vestibular disorders, 10 and 30 percent ratings are assignable for manifestations of dizziness.  On VA examination in October 2010, the examiner noted a history of intermittent dizziness.  Accordingly, examination on remand must address whether the Veteran's service-connected disability results in vestibular disequilibrium. 

As the Veteran has asserted that he is unemployable due to his service-connected disabilities a claim for entitlement to TDIU is raised.  Rice, supra.  The claim for TDIU is inextricably intertwined with the claim for service connection for left ear hearing loss and the claims for increased ratings for PTSD, status-post perforated eardrum with scarring on the right tympanic membrane with right ear hearing loss, and mild tympanisclerosis of the left tympanic membrane.   An opinion regarding whether his service-connected disabilities, either singularly or jointly, render the Veteran unemployable must be obtained.  

Finally, the RO denied the Veteran's claim for entitlement to a rating higher than 10 percent for residuals of a right eyelid shrapnel wound in March 2011.  In July 2011, the Veteran submitted a timely Notice of Disagreement (NOD).   To date, the RO has not issued the Veteran a statement of the case with respect to the claim.  Accordingly, a statement of the case must be issued.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the claim of entitlement to a disability rating higher than 10 percent for residuals of a right eyelid shrapnel wound.  Inform the Veteran of his appeal rights and that he must perfect a timely appeal for the issues to be considered by the Board.  

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for the disabilities on appeal.  After securing any necessary release, request any relevant records identified which are not already contained in the claim file, to include all relevant VA treatment records dated since November 2013.  

3.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  

4.  After the above development is completed, schedule the Veteran for a VA examination to determine the extent and severity of his PTSD.  The claim file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner is to provide a full multi-axial diagnosis pursuant to DSM-IV, to include all pertinent findings, and estimate the Veteran's GAF score.  The nature and severity of all current manifestations of the Veteran's service-connected PTSD and the impact the Veteran's PTSD has on his ability to secure or follow a substantially gainful occupation are to be addressed .  The examiner must provide a complete rationale for all opinions.   

5.  Schedule a VA examination to reassess the severity of the already service-connected hearing loss in the Veteran's right ear and to determine whether he now has sufficient hearing loss in his left ear to constitute a ratable disability for VA compensation purposes.  An etiological opinion is not needed regarding the hearing loss in the left ear because a VA examiner already has confirmed that any hearing loss in the left ear, like that in the service-connected right ear, is at least partly the result of the noise exposure and consequent acoustic trauma the Veteran sustained during his military service - specifically, during in combat in Vietnam.  The examiner must indicate the impact the Veteran's hearing impairment on his ability to secure or follow a substantially gainful occupation.  

The examiner is to describe the nature and degree of any impairment caused by the Veteran's bilateral perforated tympanic membranes.  The examiner must indicate whether the Veteran's complaints of dizziness are a manifestation of his service-connected right and/or left ear perforated tympanic membranes, regardless of whether a diagnosis of vestibular disequilibrium is made.

The examiner must provide a complete rationale for all opinions.   

6.  After obtaining any outstanding treatment records relevant to the Veteran's service-connected disabilities, and the examination reports indicated above, obtain an opinion from an appropriate medical professional as to the extent the Veteran's service-connected disabilities, singularly or jointly, impede substantially gainful employment.  The claim file must be made available to the examiner, and the examiner shall indicate in the report that the claim file was reviewed and that all service-connected claims were considered.  The necessity of a physical examination of the Veteran is to be determined by the examiner. 

If the examiner concludes that the Veteran's service-connected disabilities do not render him unemployable, the examiner must set forth the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

7.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


